J-S04032-20 & J-S04033-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE MATTER OF: C.M.W., A             :   IN THE SUPERIOR COURT OF
 MINOR                                   :        PENNSYLVANIA
                                         :
                                         :
 APPEAL OF: J.C., MOTHER                 :
                                         :
                                         :
                                         :
                                         :   No. 2625 EDA 2019

              Appeal from the Decree Entered August 13, 2019
  In the Court of Common Pleas of Philadelphia County Juvenile Division at
                      No(s): CP-51-AP-0000288-2019

 IN THE MATTER OF: C.W., A MINOR         :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
 APPEAL OF: J.C., MOTHER                 :
                                         :
                                         :
                                         :
                                         :
                                         :   No. 2626 EDA 2019

              Appeal from the Order Entered August 13, 2019
  In the Court of Common Pleas of Philadelphia County Juvenile Division at
                     No(s): CP-51-DP-0002914-2017


BEFORE: BENDER, P.J.E., STABILE, J., and MURRAY, J.

MEMORANDUM BY MURRAY, J.:                       FILED FEBRUARY 04, 2020

      J.C. (Mother) appeals from the order changing the permanency goal

from reunification to adoption with respect to her daughter, C.W. (Child), born
J-S04032-20 & J-S04033-20



in July of 2017, and the decree involuntarily terminating Mother’s parental

rights.1 Upon careful review, we affirm.

       Child was placed in the emergency protective custody of the Philadelphia

Department of Human Services (DHS) on November 1, 2017, following a

report alleging, among other things, that Mother suffered from untreated

mental health issues; she was homeless; and she had not taken Child to

regular medical appointments. Trial Court Opinion, 10/23/19, at 2; Statement

of Facts, 4/16/19, at ¶ f.2           The court adjudicated Child dependent on

November 13, 2017.

       Child’s permanency goal was reunification. The Community Umbrella

Agency (CUA) established the following objectives for Mother: participate in

Achieving    Reunification     Center    (ARC)   programs   offered   for   housing,

employment, and domestic violence; participate in supervised visitation;

comply with mental health treatment; and attend Family School. Trial Court

Opinion, 10/23/19, at 2. The court conducted permanency review hearings in

February of 2018, May of 2018, August of 2018, November of 2018, January

of 2019, and May of 2019. Mother’s visits with Child remained supervised.


____________________________________________


1 By separate decree entered on August 13, 2019, the court involuntarily
terminated the parental rights of M.W. (Father). Father did not appeal.

2 During the underlying proceeding, Mother’s counsel stipulated to the
statement of facts attached to the petition for the involuntary termination of
parental rights. N.T., 8/13/19, at 18.



                                           -2-
J-S04032-20 & J-S04033-20



       On April 16, 2019, DHS filed petitions to change Child’s permanency

goal to adoption and involuntarily terminate Mother’s parental rights pursuant

to 23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b). The trial court held a

combined hearing on August 13, 2019,3,           4   during which DHS presented the

testimony of the CUA case manager, Carol Smith. Mother testified on her own

behalf.

       By decree dated and entered August 13, 2019, the trial court

involuntarily terminated Mother’s parental rights; by order dated and entered

August 13, 2019, the trial court changed Child’s goal to adoption.

       Mother timely filed separate notices of appeal, along with concise

statements of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b). The trial court filed a Rule 1925(a) opinion on October

23, 2019.

       We begin Mother’s issues with respect to the goal change order, which

we review according to the following standard:

       In cases involving a court’s order changing the placement
       goal . . . to adoption, our standard of review is abuse of discretion.
       To hold that the trial court abused its discretion, we must
____________________________________________


3 In addition to the petitions for goal change and involuntary termination with
respect to Child, the trial court heard evidence involving permanency for
Child’s younger brother, K.W., who resides in the same foster home as Child.
N.T., 8/13/19, at 3, 10. K.W. is not a subject of this appeal.

4During the proceeding, Child’s legal interests were represented by Angelina
Dagher, Esquire, and her best interests were represented by Deborah Fegan,
Esquire.


                                           -3-
J-S04032-20 & J-S04033-20



      determine its judgment was manifestly unreasonable, that the
      court disregarded the law, or that its action was a result of
      partiality, prejudice, bias or ill will. While this Court is bound by
      the facts determined in the trial court, we are not tied to the court’s
      inferences, deductions and conclusions; we have a responsibility
      to ensure that the record represents a comprehensive inquiry and
      that the hearing judge has applied the appropriate legal principles
      to that record. Therefore, our scope of review is broad.

In re S.B., 943 A.2d 973, 977 (Pa. Super. 2008) (citations omitted).

      Mother raises five issues relative to the goal change as follows:

      1. Whether the trial court erred by changing the permanency goal
      to adoption pursuant to 23 Pa.C.S.A. [§] 2511(a)(1) without clear
      and convincing evidence of [M]other’s intent to relinquish her
      parental claim or refusal to perform her parental duties.

      2. Whether the trial court erred by changing the permanency goal
      to adoption pursuant to 23 Pa.C.S.A. [§] 2511(a)(2) without clear
      and convincing evidence of [M]other’s present incapacity to
      perform parental duties.

      3. Whether the trial court erred by changing the permanency goal
      to adoption pursuant to 23 Pa.C.S.A. [§] 2511(a)(5) without clear
      and convincing evidence to prove that reasonable efforts were
      made by Department of Human Services to provide [M]other with
      additional services and that the conditions that led to placement
      of [C]hild continue to exist.

      4. Whether the trial court erred by changing the permanency goal
      to adoption pursuant to 23 Pa.C.S.A. [§] 2511(a)(8) without clear
      and convincing evidence that the conditions that led to placement
      of [C]hild continue to exist when [M]other presented evidence of
      compliance with the goals and objectives of her single case plan.

      5. Whether the trial court erred by changing the permanency goal
      to adoption pursuant to 23 Pa.C.S.A. [§] 2511(b) without clear
      and convincing evidence that there is no parental bond between
      [M]other and [C]hild and that changing the permanency goal to
      adoption would serve the best interest of [C]hild.

Mother’s Brief at 7.


                                      -4-
J-S04032-20 & J-S04033-20



      A goal change request is governed by Section 6351(f) of the Juvenile

Act, 42 Pa.C.S.A. § 6351(f), which requires the trial court to consider, inter

alia: (1) the continuing necessity for and appropriateness of the placement;

(2) the extent of compliance with the family service plan; (3) the extent of

progress made towards alleviating the circumstances which necessitated the

original placement; (4) the appropriateness and feasibility of the current

placement goal for the child; and (5) a likely date by which the goal for the

child might be achieved. In re S.B., 943 A.2d at 977. The best interests of

the child, and not the interests of the parent, must guide the trial court. Id.

at 978.

      In her brief, Mother does not set forth the law that governs goal change.

Rather, she cites Section 2511(a)(1), (2), (5), (8), and (b) of the Adoption

Act, which concerns the involuntary termination of parental rights. Because

Mother fails to discuss any relevant statutory or case law, we conclude that

her issues are waived with respect to the goal change order. See In re W.H.,

25 A.3d 330, 339 n.3 (Pa. Super. 2011) (stating that issues are waived if

appellate brief fails to provide meaningful discussion with citation to relevant

authority); see also Pa.R.A.P. 2119(b).        As such, we affirm the order

changing Child’s permanency goal to adoption.

      Turning to Mother’s issues regarding the termination of her parental

rights, we also review for an abuse of discretion. See In re T.S.M., 71 A.3d
251, 267 (Pa. 2013). Mother’s issues are as follows:


                                     -5-
J-S04032-20 & J-S04033-20



      1. Whether the trial court erred by terminating the parental rights
      of [M]other pursuant to 23 Pa.C.S.A. [§] 2511(a)(1) without clear
      and convincing evidence of [M]other’s intent to relinquish her
      parental claim or refusal to perform her parental duties.

      2. Whether the trial court erred by terminating the parental rights
      of [M]other pursuant to 23 Pa.C.S.A. [§] 2511(a)(2) without clear
      and convincing evidence of [M]other’s present incapacity to
      perform parental duties.

      3. Whether the trial court erred by terminating the parental rights
      of [M]other pursuant to 23 Pa.C.S.A. [§] 2511(a)(5) without clear
      and convincing evidence to prove that reasonable efforts were
      made by Department of Human Services to provide [M]other with
      additional services and that the conditions that led to placement
      of [C]hild continue to exist.

      4. Whether the trial court erred by terminating the parental rights
      of [M]other pursuant to 23 Pa.C.S.A. [§] 2511(a)(8) without clear
      and convincing evidence that the conditions that led to placement
      of [C]hild continue to exist when [M]other presented evidence of
      compliance with the goals and objectives of her single case plan.

      5. Whether the trial court erred by terminating the parental rights
      of [M]other pursuant to 23 Pa.C.S.A. [§] 2511(b) without clear
      and convincing evidence that there is no parental bond between
      [M]other and [C]hild and that termination would serve the best
      interest of [C]hild.

Mother’s Brief at 7.

      Section 2511 of the Adoption Act requires a bifurcated analysis in

considering the involuntary termination of parental rights:

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis

                                     -6-
J-S04032-20 & J-S04033-20



       concerns the nature and status of the emotional bond between
       parent and child, with close attention paid to the effect on the child
       of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

       In this case, we conclude that the certified record supports the decree

pursuant to Section 2511(a)(1) and (b), which provide as follows.

       (a) General Rule.—The rights of a parent in regard to a child
       may be terminated after a petition filed on any of the following
       grounds:

           (1) The parent by conduct continuing for a period of at
           least six months immediately preceding the filing of the
           petition either has evidenced a settled purpose of
           relinquishing parental claim to a child or has refused or
           failed to perform parental duties.

                                               . . .

       (b) Other considerations.―The court in terminating the rights
       of a parent shall give primary consideration to the developmental,
       physical and emotional needs and welfare of the child. The rights
       of a parent shall not be terminated solely on the basis of
       environmental factors such as inadequate housing, furnishings,
       income, clothing and medical care if found to be beyond the
       control of the parent. With respect to any petition filed pursuant
       to subsection (a)(1), (6) or (8), the court shall not consider any
       efforts by the parent to remedy the conditions described therein
       which are first initiated subsequent to the giving of notice of the
       filing of the petition.

23 Pa.C.S.A. § 2511(a)(1), (b).5



____________________________________________


5 Based on this disposition, we need not consider Mother’s issues with respect
to Section 2511(a)(2), (5), and (8). See In re B.L.W., 843 A.2d 380, 384
(Pa. Super. 2004) (en banc) (stating that we need only agree with the trial
court as to any one subsection of Section 2511(a), as well as Section 2511(b),
in order to affirm).

                                           -7-
J-S04032-20 & J-S04033-20



      With regard to Section 2511(a)(1), “the moving party must produce

clear and convincing evidence of conduct, sustained for at least the six months

prior to the filing of the termination petition, which reveals a settled intent to

relinquish parental claim to a child or a refusal or failure to perform parental

duties.”   In re Z.S.W., 946 A.2d 726, 730 (Pa. Super. 2008) (citation

omitted). We have explained:

      [T]he trial court must consider the whole history of a given case
      and not mechanically apply the six-month statutory provision.
      The court must examine the individual circumstances of each case
      and consider all explanations offered by the parent facing
      termination of his or her parental rights, to determine if the
      evidence, in light of the totality of the circumstances, clearly
      warrants the involuntary termination.

In re N.M.B., 856 A.2d 847, 854-855 (Pa. Super. 2004) (citations omitted).

      Our Supreme Court has explained that parental duty “is best understood

in relation to the needs of a child.” In re Burns, 379 A.2d 535, 540 (Pa.

1977).

      A child needs love, protection, guidance, and support. These
      needs, physical and emotional, cannot be met by a merely passive
      interest in the development of the child. Thus, this Court has held
      that the parental obligation is a positive duty which requires
      affirmative performance. This affirmative duty encompasses
      more than a financial obligation; it requires continuing interest in
      the child and a genuine effort to maintain communication and
      association with the child. Because a child needs more than a
      benefactor, parental duty requires that a parent ‘exert himself to
      take and maintain a place of importance in the child’s life.’

Id. (citations omitted).

      Concerning Section 2511(b), this Court has stated, “[i]ntangibles such

as love, comfort, security, and stability are involved in the inquiry into the

                                      -8-
J-S04032-20 & J-S04033-20



needs and welfare of the child.” In re C.M.S., 884 A.2d 1284, 1287 (Pa.

Super. 2005) (citation omitted). Further, the trial court “must also discern

the nature and status of the parent-child bond, with utmost attention to the

effect on the child of permanently severing that bond.” Id. (citation omitted).

However, “[i]n cases where there is no evidence of any bond between the

parent and child, it is reasonable to infer that no bond exists. The extent of

any bond analysis, therefore, necessarily depends on the circumstances of the

particular case.”   In re K.Z.S., 946 A.2d 753, 762-763 (Pa. Super. 2008)

(citation omitted). Further, we have held that the trial court is not required

by statute or precedent to order a formal bonding evaluation be performed by

an expert. In re K.K.R.-S., 958 A.2d 529, 533 (Pa. Super. 2008).

      Instantly, Mother argues that the evidence is insufficient to support the

termination of her parental rights pursuant to Section 2511(a)(1). Mother

argues that the court found, by July of 2018, that she complied with all the

programs offered through ARC, and she was actively engaged in mental health

services.   With respect to supervised visitation, Mother asserts that she

consistently attended during the first 18 months of Child’s dependency.

Mother concedes that she was inconsistent with visitation three months prior

to the filing of the termination petition. However, Mother claims that CUA

failed to provide adequate transportation assistance for her to attend the

visits. This argument is not persuasive.




                                     -9-
J-S04032-20 & J-S04033-20



      Ms. Smith, the CUA case manager, testified that Mother failed to

complete her permanency objectives involving Family School and mental

health services. Specifically, on March 8, 2019, Mother was discharged from

Family School for lack of attendance. N.T., 8/13/19, at 7-8, 37. Likewise,

she was discharged from her mental health provider, Northeast Community

Behavioral Health, for lack of attendance. Id. at 11-12, 29.

      Mother testified that she has bipolar disorder. Id. at 49. She testified

that she began treatment at Northeast Community Behavioral Health

approximately 16 months prior. Id. at 48. Mother conceded that she did not

attend the appointments regularly. Id. She stated on direct examination:

      [Q.] Could you tell us how many you missed?

      [A.] I was scheduled to go weekly, and I would go like, probably,
      like, twice a month or once a month, so . . . there was quite a few
      that I missed. Me and my therapist did not have a good
      relationship, and they were medicating me incorrectly.

Id. at 49. Mother then testified that the psychiatrist at Northeast Community

Behavioral Health switched her to a different medication, from which she

developed no negative side effects. Id. at 51. Mother explained that in April

of   2019,   after   approximately   one   year   of   attending   appointments

inconsistently at Northeast Community Behavioral Health, she changed




                                     - 10 -
J-S04032-20 & J-S04033-20



mental health providers. Id. at 50-51. Mother did not identify the new mental

health provider.6

       As to supervised visitation, Ms. Smith testified that since the last court

date in May of 2019, Mother attended seven of 13 scheduled visits.7 Id. at

19.   Mother acknowledged that she “did miss quite a few [visits] either

because I couldn’t get there or my asthma was acting up on one of them. I

had a rash from the shelter for one of them, so, I didn’t go, because it was

contagious. . . .” Id. at 60. Mother subsequently testified that on another

occasion, “I was really late to the agency because of a thunderstorm.” Id.

Mother stated that she took the bus to supervised visitation, but that CUA has

not given her tokens for the bus “in months.” Id. at 61. Mother testified on

direct examination:

       [Q.] So, when you go to a visit, do you ask them for tokens?

       [M.] They said I have to put [the request] in a week prior, and
       when I text [Ms.] Smith and ask her, it’s -- either she forgets or
       her -- she’s busy. I don’t know, but I don’t get any reply.

Id.
       Ms. Smith testified on rebuttal that Mother “hasn’t had an asthma flare-

up this summer,” and to her knowledge, Mother did not miss any visits

because of a thunderstorm. Id. at 75. Rather, Ms. Smith testified that Mother

____________________________________________


6 Ms. Smith did not dispute that on April 1, 2019, Mother began mental health
treatment at Community Council. N.T., 8/13/19, at 11-12.

7 Included in the seven visits was Mother’s supervised visit on the morning of
the underlying proceeding. Id. at 19.

                                          - 11 -
J-S04032-20 & J-S04033-20



missed visits because Mother did not confirm them, or she was late. Id. at

74. With respect to assisting Mother with transportation to the visits, Ms.

Smith testified that she provided assistance when Mother asked. Id. at 78.

Ms. Smith explained that Mother “knows she has to ask for transportation

[assistance] 48 hours in advance.” Id.        On inquiry by the trial court, Ms.

Smith testified:

      [Q.] Did she ask you for assistance?

      [A.]   Yes.   And every time mom asked me, I would give
      [transportation assistance] to her.

Id. at 79.

      As to housing, Ms. Smith testified that since January of 2019, Mother

moved four times. Id. at 38. She stated that Mother most recently secured

“a boarding room,” which was not suitable for Child because it needs a circuit

breaker and a stove. Id. at 10. On cross-examination by Mother’s counsel,

Ms. Smith testified that Mother lives on the second floor of a duplex, and has

a roommate. Id. at 32-33.

      On cross-examination by Child’s best interests counsel, Mother testified

that in the last two years, she has had approximately seven residences. Id.

at 71. Mother explained:

      [Q.] So, you have a pattern of changing your residences
      frequently; is that fair to say?

      [A.] It’s not really a pattern. It’s just when they came out to look
      at the . . . places, my friend’s home or the rooms that I had for
      rent, [they were] not approved.


                                     - 12 -
J-S04032-20 & J-S04033-20



                                     ...

      [Q.] Well, you have a pattern of picking inappropriate places, then
      . . . for you to live with [Child] –

                                     ...

      [Q.] – is that fair to say?

      [A.] [W]hen they advertise these places, they don’t look
      inappropriate, but when you go live there, they’re inappropriate.

Id. at 69-71.

      Ms. Smith likewise testified that Mother has had multiple jobs since the

most recent court date in May of 2019. Id. at 42. Ms. Smith testified that

Mother’s jobs normally lasted no longer than one month. Id. She explained

that Mother was last employed two weeks prior at Kentucky Fried Chicken,

but she quit that job. Id. at 31. On direct examination, Mother stated that

she quit because “I tried to date a co-worker, and it became dangerous. . . .”

Id. at 57. Mother acknowledged on inquiry by the trial court, “I have a hard

time keeping a job.” Id. at 67.

      Based on the foregoing testimony, we discern no abuse of discretion by

the trial court in terminating Mother’s parental rights pursuant to Section

2511(a)(1).     Mother has failed to successfully complete any of her

permanency plan objectives throughout the 22 months that Child has been

dependent. As such, Mother has refused or failed to perform parental duties

far in excess of the statutory six-month minimum.




                                    - 13 -
J-S04032-20 & J-S04033-20



      With respect to Section 2511(b), Mother argues that the evidence was

insufficient because she “has established that a strong emotional bond exists

between her [C]hild, and that she can provide for [C]hild’s needs.” Mother’s

Brief at 14. We disagree.

      This Court has explained:

      [I]n addition to a bond examination, the trial court can equally
      emphasize the safety needs of the child, and should also consider
      the intangibles, such as the love, comfort, security, and stability
      the child might have with the foster parent. Additionally, this
      Court stated that the trial court should consider the importance of
      continuity of relationships and whether any existing parent-child
      bond can be severed without detrimental effects on the child.

In re A.S., 11 A.3d 473, 483 (Pa. Super. 2010).

      Further, our Supreme Court has stated, “[c]ommon sense dictates that

courts considering termination must also consider whether the children are in

a pre-adoptive home and whether they have a bond with their foster parents.”

In re T.S.M., 71 A.3d at 268. The Court directed that in weighing the bond

considerations pursuant to Section 2511(b), “courts must keep the ticking

clock of childhood ever in mind.” Id. at 269. The Court observed, “[c]hildren

are young for a scant number of years, and we have an obligation to see to

their healthy development quickly. When courts fail . . . the result, all too

often, is catastrophically maladjusted children.” Id.

      The testimony of Ms. Smith supports the trial court’s conclusion that,

pursuant to Section 2511(b), there is no parent-child bond between Mother

and Child. N.T., 8/13/19, at 21. Ms. Smith explained that Child would not


                                    - 14 -
J-S04032-20 & J-S04033-20



suffer any detriment if Mother’s parental rights are terminated because Mother

“has a history of inconsistency with mental health, employment, housing, and

visitation. Mother is unstable, impulsive, and does not take responsibility for

decisions that she makes that negatively affect her child.”          Id. at 23.

Conversely, Ms. Smith testified that Child will suffer irreparable harm if she is

removed from her foster parents, with whom she has lived since she was four

months old. Id. at 24. In addition, Child’s legal counsel stated on the record

in open court that a parent-child bond exists between foster parents and Child.

Id. at 27.   In sum, the evidence establishes that termination serves the

developmental, physical, and emotional needs and welfare of Child.

Accordingly, we affirm the decree.

      Decree affirmed. Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/4/20




                                     - 15 -